FILED
                                  UNITED STATES DISTRICT COURT                                 DEC 1 3 2010
                                  FORTHE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
                                                  )
    Karen F. Long,                                )
                                                  )
           Plaintiff,                             )
                                                  )
                    v.                            )       Civil Action No.               10 21fJ8
                                                  )
    Cathy Lanier,                                 )
                                                  )
           Defendant.                             )
                                                  )


                                       MEMORANDUM OPINION

           This matter is before the Court on its initial review of plaintiffs pro se complaint and

    application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

    application and dismiss the case because the complaint fails to meet the minimal pleading

    requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

           Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

    656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

    complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

    [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

    Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

    F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

    notice of the claim being asserted so that they can prepare a responsive answer and an adequate

    defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

    F.R.D. 497, 498 (D.D.C. 1977).




/
        Plaintiff, a resident of Oxon Hill, Maryland, sues Cathy Lanier, Chief of the District of

Columbia Metropolitan Police Department. The complaint, consisting of scribbling and

disjointed phrases, fails to provide any notice of a claim or the basis of federal court jurisdiction. I

A separate Order of dismissal accompanies this Memorandum Opinion.




                                               United States District Judge
Date: December     ~., 2010




        I This complaint is one of nine such submissions received by the Clerk's Office on the

same day. Each complaint names a different defendant but is otherwise the same. Moreover,
similar complaints were dismissed in August, September and November ofthis year for the same
reasons. Plaintiff is warned that her persistence in filing similar lawsuits may result in the
imposition of restrictions on her ability to file cases in this Court.

                                                   2